NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 20-2166
                                       __________

                      SANTOS REY DAVID GARCIA-SUCHITE,
                                        Petitioner

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                              __________

                         On Petition for Review of a Decision
                         of the Board of Immigration Appeals
                              (Agency No. A201-704-307)
                       Immigration Judge: Kuyomars Q. Golparvar
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 12, 2021

                Before: AMBRO, KRAUSE, and PHIPPS, Circuit Judges


                                 (Filed: January 14, 2021)



                                       __________

                                       OPINION *
                                       __________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Santos Rey David Garcia-Suchite, a gay indigenous man from Guatemala, seeks

our review of a decision by the Board of Immigration Appeals (BIA) affirming the denial

of his application for asylum and withholding of removal under the Immigration and

Nationality Act (INA) and protection under the Convention Against Torture (CAT). He

urges that the BIA committed three errors: (1) finding that he does not have a well-

founded fear of persecution on account of protected grounds; (2) finding that the

Guatemalan government would not be unwilling or unable to protect him; and (3)

determining that he did not face a likelihood of torture sufficient for deferral under CAT.

Because substantial evidence supports the BIA’s conclusion that Garcia-Suchite failed to

establish past persecution or a well-founded fear of future persecution and because he has

not carried his burden of demonstrating a likelihood of future torture, we will deny the

petition for review.

I. DISCUSSION 1

       A. Asylum and Withholding of Removal



       1
         The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b), 1208.31(e), and 1240.15,
and we exercise jurisdiction under 8 U.S.C. § 1252(a). Where, as here, “the BIA adopted
and affirmed the IJ’s decisions and orders as well as [conducted] an independent analysis,
we review both the IJ’s and the BIA’s decisions and orders,” Ordonez-Tevalan v. Att’y
Gen., 837 F.3d 331, 340–41 (3d Cir. 2016), and we look to the IJ’s opinion “only where
the BIA has substantially relied on that opinion,” Camara v. Att’y Gen., 580 F.3d 196,
201 (3d Cir. 2009). We review legal conclusions de novo, Doe v. Att’y Gen., 956 F.3d
135, 141 (3d Cir. 2020), and we defer to factual findings “if they are supported by
reasonable, substantial, and probative evidence in the record considered as a whole,”
S.E.R.L. v. Att’y Gen., 894 F.3d 535, 543 (3d Cir. 2018).
                                             2
       Garcia-Suchite argues that he was persecuted based on his sexual orientation and

indigenous background, entitling him to “a rebuttable presumption of a ‘well-founded

fear of future persecution’ on the same basis” if removed. Doe v. Att’y Gen., 956 F.3d

135, 150 (3d Cir. 2020). To be eligible for this presumption, an applicant must show “(1)

an incident, or incidents, that rise to the level of persecution; (2) that is ‘on account of’

one of the statutorily-protected grounds; and (3) is committed by the government or

forces the government is either ‘unable or unwilling’ to control.” Abdulrahman v.

Ashcroft, 330 F.3d 587, 592 (3d Cir. 2003). The second element—nexus—requires the

applicant to establish that “his membership in the [social] group [or other protected

characteristic] is ‘one central reason’ why he was . . . targeted.” Gonzalez-Posadas v.

Att’y Gen., 781 F.3d 677, 684–85 (3d Cir. 2015). Persecutors may have mixed motives

for their actions, so long as a protected characteristic is “an essential or principal reason

for the persecution,” id. at 685, and not simply an “‘incidental, tangential, or superficial’

reason,” Ndayshimiye v. Att’y Gen., 557 F.3d 124, 130 (3d Cir. 2009).

       Garcia-Suchite has not met this burden. 2 Contending that his sexual orientation

and indigenous ethnicity, both of which were apparent from his mannerisms and

appearance, were well-known throughout his community, he argues that these


       2
         Though the IJ failed to analyze whether the gang members’ motivations were
mixed, this error was harmless for “it is highly probable that the error did not affect the
outcome of the case.” Li Hua Yuan v. Att’y Gen., 642 F.3d 420, 427 (3d Cir. 2011).
Garcia-Suchite failed to establish that either his sexual orientation or indigenous ethnicity
was, at a minimum, “one central reason” for the harm and threats he experienced at the
hands of the gang. Gonzalez-Posadas, 781 F.3d at 685. Thus, we see no reason to
remand so the BIA may again reach the same conclusion.

                                               3
characteristics formed the central reason for the gang’s targeting of him. In support,

Garcia-Suchite points to the lack of protections for gay individuals as making him

especially vulnerable to criminal activity. The record, however, contains no evidence

demonstrating the gang was aware of Garcia-Suchite’s sexual orientation or indigenous

background, see Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 609 (3d Cir. 2011)

(requiring evidence that persecutors knew of the protected characteristic), let alone that

either characteristic was “an essential or principal reason” for his mistreatment,

Gonzales-Posadas, 781 F.3d at 685. In fact, he repeatedly testified that no one beyond

his family actually knew of his sexual orientation. And when asked why he was

threatened, Garcia-Suchite confirmed that it was “because [the gang] wanted [him] to

work for them,” AR121—the very reason cited by the IJ in its opinion.

       Under these circumstances, we are not persuaded that a protected ground

constituted “at least one central reason” for his abuse. Doe, 956 F.3d at 142. Rather, the

BIA’s determination that Garcia-Suchite was targeted merely because he was a potential

recruit is supported by substantial evidence and Garcia-Suchite, as a result, has not

established the requisite nexus. 3




       3
         Garcia-Suchite also argues that the Guatemalan government was unwilling or
unable to control his persecutors. Specifically, he contends it was error for the IJ to fault
him for not seeking additional assistance when it would have been futile given his past
experiences. His point is well taken. Our case law makes clear that where circumstantial
evidence indicates meaningful recourse to government protection is not available, “the
absence of a report to police does not reveal anything about a government’s ability or
willingness to control private attackers.” Doe, 956 F.3d at 146. But we need not address
this point further in view of Garcia-Suchite’s failure to establish the nexus requirement
                                              4
       B. CAT Claim

       As regards his CAT claim, Garcia-Suchite argues it is more likely than not he will

be tortured if removed to Guatemala. He bears the burden of proving both prongs of the

test we set out in Myrie v. Attorney General, asking: first, “(1) what is likely to happen to

the petitioner if removed and (2) whether what is likely to happen amounts to torture,”

and, second, (1) “how public officials will likely act in response to the harm the petitioner

fears” and (2) “whether the likely response from public officials qualifies as acquiescence

under the governing regulations.” 855 F.3d 509, 516 (3d Cir. 2017). We review the

BIA’s factual determinations for substantial evidence and its legal determinations de

novo. Kang v. Att’y Gen., 611 F.3d 157, 163–64 (3d Cir. 2010). Remand may be

warranted when the IJ failed to make the requisite legal and factual findings and the BIA

did not address that error, see Quinteros v. Att’y Gen., 945 F.3d 772, 787–88 (3d Cir.

2019), but it is not necessary “when it ‘would be an idle and useless formality.’” Li Hua

Yuan v. Att’y Gen., 642 F.3d 420, 427 (3d Cir. 2011).

       Such is the case here. Although the IJ in this case offered a general observation

that “individuals who are indigenous and gay are discriminated against in Guatemala”

without rising to the level of torture, AR51, instead of making an individualized finding

as to “what is likely to happen to the petitioner if removed,” Myrie, 855 F.3d at 516,

relief is still not warranted. The sporadic incidents of past abuse recounted by Garcia-




for his claim of past persecution, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976), and
our primary focus on the BIA’s decision, see Camara, 580 F.3d at 201.

                                             5
Suchite did not constitute “cruel and inhuman treatment” rising to the level of torture, 8

C.F.R. § 1208.18(a)(2), and he offered only speculation that such incidents would recur

and increase in severity upon his return. In addition, the country reports on which he

relied, while reflecting discrimination against LGBTQ persons in Guatemala generally,

are “insufficient to demonstrate that it is more likely than not that a particular civilian, in

this case [Garcia-Suchite], will be tortured.” Tarrawally v. Ashcroft, 338 F.3d 180, 188

(3d Cir. 2003).

       Upon thorough review of the record, we conclude that any error on the IJ’s part in

failing to properly apply the Myrie test was ultimately harmless.

II. CONCLUSION

       For the foregoing reasons, will deny the petition for review.




                                               6